Title: George Washington’s Last Will and Testament, 9 July 1799
From: Washington, George
To: 


 
 [Mount Vernon, 9 July 1799]
 
 In the name of God amen I George Washington of Mount Vernon—a citizen of the United States, and lately Pr⟨es⟩ident of the same, do make, ordai⟨n⟩ and declare this Instrument; w⟨hic⟩h is written with my own hand ⟨an⟩d every page thereof subscribed ⟨wit⟩h my name, to be my last Will & ⟨Tes⟩tament, revoking all others.
 ⟨I⟩mprimus. All my ⟨deb⟩ts, of which there are but few, and none of magnitude, are to be punctu⟨al⟩ly and speedily paid—and the Legaci⟨es he⟩reinafter bequeathed, are to be disc⟨ha⟩rged as soon as circumstances will ⟨pe⟩rmit, and in the manner directe⟨d⟩.
 ⟨I⟩tem. To my dearl⟨y be⟩loved wife Martha Washington ⟨I⟩ give and bequeath the use, profit ⟨an⟩d benefit of my whole Estate, real and p⟨er⟩sonal, for the term of her natural li⟨fe⟩—except such parts thereof as are sp⟨e⟩cifically disposed of hereafter: ⟨My i⟩mproved lot in the Town of Alex⟨andria, situated on⟩ Pitt & Cameron ⟨streets, I give to her and⟩ her heirs forev⟨er; as I also do my⟩ household & Kitc⟨hen⟩ furniture of every sort & kind, with the liquors and groceries which may be on hand at the time of my decease; to be used & disposed of as she may think proper.
 
 ⟨Ite⟩m Upon the decease ⟨of⟩ my wife, it is my Will & desire th⟨at⟩ all the Slaves which I hold in ⟨my⟩ own right, shall receive their free⟨dom⟩. To emancipate them during ⟨her⟩ life, would, tho’ earnestly wish⟨ed by⟩ me, be attended with such insu⟨pera⟩ble difficulties on account of thei⟨r interm⟩ixture by Marriages with the ⟨dow⟩er Negroes, as to excite the most pa⟨in⟩ful sensations, if not disagreeabl⟨e c⟩onsequences from the latter, while ⟨both⟩ descriptions are in the occupancy ⟨of⟩ the same Proprietor; it not being ⟨in⟩ my power, under the tenure by which ⟨th⟩e Dower Negroes are held, to man⟨umi⟩t them. And whereas among ⟨thos⟩e who will recieve freedom ac⟨cor⟩ding to this devise, there may b⟨e so⟩me, who from old age or bodily infi⟨rm⟩ities, and others who on account of ⟨the⟩ir infancy, that will be unable to ⟨su⟩pport themselves; it is m⟨y Will and de⟩sire that all who ⟨come under the first⟩ & second descrip⟨tion shall be comfor⟩tably cloathed & ⟨fed by my heirs while⟩ they live; and that such of the latter description as have no parents living, or if living are unable, or unwilling to provide for them, shall be bound by the Court until they shall arrive at the ag⟨e⟩ of twenty five years; and in cases where no record can be produced, whereby their ages can be ascertained, the judgment of the Court, upon its own view of the subject, shall be adequate and final. The Negros thus bound, are (by their Masters or Mistresses) to be taught to read & write; and to be brought up to some useful occupation, agreeably to the Laws of the Commonwealth of Virginia, providing for the support of Orphan and other poor Children. and I do hereby expressly forbid the Sale, or transportation out of the said Commonwealth, of any Slave I may die possessed of, under any pretence whatsoever. And I do moreover most pointedly, and most solemnly enjoin it upon my Executors hereafter named, or the Survivors of them, to see that th⟨is cla⟩use respecting Slaves, and every part thereof be religiously fulfilled at the Epoch at which it is directed to take place; without evasion, neglect or delay, after the Crops which may then be on the ground are harvested, particularly as it respects the aged and infirm; seeing that a regular and permanent fund be established for their support so long as there are subjects requiring it; not trusting to the ⟨u⟩ncertain provision to be made by individuals. And to my Mulatto man William (calling himself William Lee) I give immediate freedom; or if he should prefer it (on account of the accidents which ha⟨v⟩e befallen him, and which have rendered him
 
 incapable of walking or of any active employment) to remain in the situation he now is, it shall be optional in him to do so: In either case however, I allow him an annuity of thirty dollars during his natural life, whic⟨h⟩ shall be independent of the victuals and cloaths he has been accustomed to receive, if he chuses the last alternative; but in full, with his freedom, if he prefers the first; & this I give him as a test⟨im⟩ony of my sense of his attachment to me, and for his faithful services during the Revolutionary War.
 Item. To the Trustees (⟨Go⟩vernors, or by whatsoever other name they may be designated) of the Academy in the Town of Alexandria, I give and bequeath, in Trust, four thousand dollars, or in other words twenty of the shares which I hold in the Bank of Alexandria, towards the support of a Free school established at, and annexed to, the said Academy; for the purpose of Educating such Orphan children, or the children of such other poor and indigent persons as are unable to accomplish it with their own means; and who, in the judgment of the Trustees of the said Seminary, are best entitled to the benefit of this donation. The aforesaid twenty shares I give & bequeath in perpetuity; the dividends only of which are to be drawn for, and applied by the said Trustees for the time being, for the uses above mentioned; the stock to remain entire and untouched; unless indications of a failure of the said Bank should be so apparent, or a discontinuance thereof should render a removal of this fund necessary; in either of these cases, the amount of the Stock here devised, is to be vested in some other Bank or public Institution, whereby the interest may with regularity & certainty be drawn, and applied as above. And to prevent misconception, my meaning is, and is hereby declared to be, that these twenty shares are in lieu of, and not in addition to, the thousand pounds given by a missive letter some years ago; in consequence whereof an annuity of fifty pounds has since been paid towards the support of this Institution.
 Item. Whereas by a Law of the Commonwealth of Virginia, enacted in the year 1785, the Legislature thereof was pleased (as an evidence of Its approbation of the services I had rendered the Public during the Revolution—and partly, I believe, in consideration of my having suggested the vast advantages which the Community would derive from the ex⟨te⟩nsions of its Inland Navigation, under Legislative patronage) to present me with one hundred shares of one hundred dollars each, in the incorporated
 
 company established for the purpose of extending the navigation of James River from tide water to the Mountains: and also with fifty shares of one hundred pounds Sterling each, in the Corporation of another company, likewise established for the similar purpose of opening the Navigation of the River Potomac from tide water to Fort Cumberland, the acceptance of which, although the offer was highly honourable, and grateful to my feelings, was refused, as inconsistent with a principle which I had adopted, and had never departed from—namely—not to receive pecuniary compensation for any services I could render my country in its arduous struggle with great Britain, for its Rights; and because I had evaded similar propositions from other States in the Union; adding to this refusal, however, an intimation that, if it should be the pleasure of the Legislature to permit me to appropriate the said shares to public uses, I would receive them on those terms with due sensibility; and this it having consented to, in flattering terms, as will appear by a subsequent Law, and sundry resolutions, in the most ample and honourable manner, I proceed after this recital, for the more correct understanding of the case, to declare—
 That as it has always been a source of serious regret with me, to see the youth of these United States sent to foreign Countries for the purpose of Education, often before their minds were formed, or they had imbibed any adequate ideas of the happiness of their own; contracting, too frequently, not only habits of dissipation & extravagence, but principles unfriendly to Republican Governmt and to the true & genuine liberties of Mankind; which, thereafter are rarely overcome. For these reasons, it has been my ardent wish to see a plan devised on a liberal scale, which would have a tendency to sprd systemactic ideas through all parts of this rising Empire, thereby to do away local attachments and State prejudices, as far as the nature of things would, or indeed ought to admit, from our National Councils. Looking anxiously forward to the accomplishment of so desirable an object as this is (in my estimation) my mind has not been able to contemplate any plan more likely to effect the measure than the establishment of a UNIVERSITY in a central part of the United States, to which the youth of fortune and talents from all parts thereof might be sent for the completion of their Education in all the branches of polite literature; in arts and Sciences, in acquiring knowledge in the principles of Politics & good Government; and (as a matter of infinite Importance in
 
 my judgment) by associating with each other, and forming friendships in Juvenile years, be enabled to free themselves in a proper degree from those local prejudices & habitual jealousies which have just been mentioned; and which, when carried to excess, are never failing sources of disquietude to the Public mind, and pregnant of mischievous consequences to this Country: Under these impressions, so fully dilated,
 Item I give and bequeath in perpetuity the fifty shares which I hold in the Potomac Company (under the aforesaid Acts of the Legislature of Virginia) towards the endowment of a UNIVERSITY to be established within the limits of the District of Columbia, under the auspices of the General Government, if that government should incline to extend a fostering hand towards it; and until such Seminary is established, and the funds arising on these shares shall be required for its support, my further Will & desire is that the profit accruing therefrom shall, whenever the dividends are made, be laid out in purchasing Stock in the Bank of Columbia, or some other Bank, at the discretion of my Executors; or by the Treasurer of the United States for the time being under the direction of Congress; provided that Honourable body should Patronize the measure, and the Dividends proceeding from the purchase of such Stock is to be vested in more stock, and so on, until a sum adequate to the accomplishment of the object is obtained, of which I have not the smallest doubt, before many years passes away; even if no aid or encouraged is given by Legislative authority, or from any other source.
 Item The hundred shares which I held in the James River Company, I have given, and now confirm in perpetuity to, and for the use & benefit of Liberty-Hall Academy, in the County of Rockbridge, in the Commonwealth of Virga.
 Item I release exonerate and discharge, the Estate of my deceased brother Samuel Washington, from the payment of the money which is due to me for the Land I sold to Philip Pendleton (lying in the County of Berkeley) who assigned the same to him the said Samuel; who, by agreement was to pay me therefor. And whereas by some contract (the purport of which was never communicated to me) between the said Samuel and his son Thornton Washington, the latter became possessed of the aforesaid Land, without any conveyance having passed from me, either to the said Pendleton, the said Samuel, or the said Thornton, and without
 
 any consideration having been made, by which neglect neither the legal nor equitable title has been alienated; it rests therefore with me to declare my intentions concerning the Premises—and these are, to give & bequeath the said land to whomsoever the said Thornton Washington (who is also dead) devised the same; or to his heirs forever if he died Intestate: Exonerating the estate of the said Thornton, equally with that of the said Samuel from payment of the purchase money; which, with Interest; agreeably to the original contract with the said Pendleton, would amount to more than a thousand pounds. And whereas two other Sons of my said deceased brother Samuel—namely, George Steptoe Washington and Lawrence [Charles] Augustine Washington, were, by the decease of those to whose care they were committed, brought under my protection, and in conseq[uenc]e have occasioned advances on my part for their Education at College, and other Schools, for their board—cloathing—and other incidental expences, to the amount of near five thousand dollars over and above the Sums furnished by their Estate wch Sum may be inconvenient for them, or their fathers Estate to refund. I do for these reasons acquit them, and the said estate, from the payment thereof. My intention being, that all accounts between them and me, and their fathers estate and me shall stand balanced.
 Item The balance due to me from the Estate of Bartholomew Dandridge deceased (my wife’s brother) and which amounted on the first day of October 1795 to four hundred and twenty five pounds (as will appear by an account rendered by his deceased son John Dandridge, who was the acting Exr of his fathers Will) I release & acquit from the payment thereof. And the Negros, then thirty three in number) formerly belonging to the said estate, who were taken in execution—sold—and purchased in on my account in the year  and ever since have remained in the possession, and to the use of Mary, Widow of the said Bartholomew Dandridge, with their increase, it is my Will & desire shall continue, & be in her possession, without paying hire, or making compensation for the same for the time past or to come, during her natural life; at the expiration of which, I direct that all of them who are forty years old & upwards, shall receive their freedom; all under that age and above sixteen, shall serve seven years and no longer; and all under sixteen years, shall serve until they are twenty five years of age, and then be free. And to avoid disputes
 
 respecting the ages of any of these Negros, they are to be taken to the Court of the County in which they reside, and the judgment thereof, in this relation shall be final; and a record thereof made; which may be adduced as evidence at any time thereafter, if disputes should arise concerning the same. And I further direct, that the heirs of the said Bartholomew Dandridge shall, equally, share the benefits arising from the services of the said negros according to the tenor of this devise, upon the decease of their Mother.
 Item If Charles Carter who intermarried with my niece Betty Lewis is not sufficiently secured in the title to the lots he had of me in the Town of Fredericksburgh, it is my will & desire that my Executors shall make such conveyances of them as the Law requires, to render it perfect.
 Item To my Nephew William Augustine Washington and his heirs (if he should conceive them to be objects worth prosecuting) and to his heirs, a lot in the Town of Manchester (opposite to Richmond) No. 265—drawn on my sole account, and also the tenth of one or two, hundred acre lots, and two or three half acre lots in the City, and vicinity of Richmond, drawn in partnership with nine others, all in the lottery of the deceased William Byrd are given—as is also a lot which I purchased of John Hood, conveyed by William Willie and Samuel Gordon Trustees of the said John Hood, numbered 139 in the Town of Edinburgh, in the County of Prince George, State of Virginia.
 Item To my Nephew Bushrod Washington, I give and bequeath all the Papers in my possession, which relate to my Civel and Military Administration of the affairs of this Country; I leave to him also, such of my private Papers as are worth preserving; and at the decease of wife, and before—if she is not inclined to retain them, I give and bequeath my library of Books and Pamphlets of every kind.
 Item Having sold Lands which I possessed in the State of Pennsylvania, and part of a tract held in equal right with George Clinton, late Governor of New York, in the State of New York; my share of land, & interest, in the Great Dismal Swamp, and a tract of land which I owned in the County of Gloucester; withholding the legal titles thereto, until the consideration money should be paid. And having moreover leased, & conditionally sold (as will appear by the tenor of the said leases) all my lands upon the Great Kanhawa, and a tract upon Difficult Run, in the county of Loudoun,
 
 it is my Will and direction, that whensoever the Contracts are fully, & respectively complied with, according to the spirit; true intent & meaning thereof, on the part of the purchasers, their heirs or Assigns, that then, and in that case, Conveyances are to be made, agreeably to the terms of the said Contracts; and the money arising therefrom, when paid, to be vested in Bank stock; the dividends whereof, as of that also wch is already vested therein, is to inure to my said Wife during her life—but the Stock itself is to remain, & be subject to the general distribution hereafter directed.
 Item To the Earl of Buchan I recommit “the box made of the Oak that sheltered the Great Sir William Wallace after the battle of Falkirk” presented to me by his Lordship, in terms too flattering for me to repeat, with a request “to pass it, on the event of my decease, to the man in my country, who should appear to merit it best, upon the same conditions that have induced him to send it to me.” Whether easy, or not, to select the man who might comport with his Lordships opinion in this respect, is not for me to say; but conceiving that no disposition of this valuable curiosity can be more eligable than the re-commitment of it to his own Cabinet, agreeably to the original design of the Goldsmiths Company of Edenburgh, who presented it to him, and at his request, consented that is should be transferred to me; I do give & bequeath the same to his Lordship, and in case of his decease, to his heir with my grateful thanks for the distinguished honour of presenting it to me; and more especially for the favourable sentiments with which he accompanied it.
 Item To my brother Charles Washington I give & bequeath the gold headed Cane left me by Doctr Franklin in his Will. I add nothing to it, because of the ample provision I have made for his Issue. To the acquaintances and friends of my Juvenile years, Lawrence Washington & Robert Washington of Chotanck, I give my other two gold headed Canes, having my Arms engraved on them; and to each (as they will be useful where they live) I leave one of the Spy-glasses which constituted part of my equipage during the late War. To my compatriot in arms, and old & intimate friend Doctr Craik, I give my Bureau (or as the Cabinet makers call it, Tambour Secretary) and the circular chair—an appendage of my Study. To Doctor David Stuart I give my large shaving & dressing Table, and my Telescope. To the Reverend, now Bryan,
 
 Lord Fairfax, I give a Bible in three large folio volumes, with notes, presented to me by the Right reverend Thomas Wilson, Bishop of Sodor & Man. To General de la Fayette I give a pair of finely wrought steel Pistols, taken from the enemy in the Revolutionary War. To my Sisters in law Hannah Washington & Mildred Washington; to my friends Eleanor Stuart, Hannah Washington of Fairfield, and Elizabeth Washington of Hayfield, I give, each, a mourning Ring of the value of one hundred dollars. These bequests are not made for the intrinsic value of them, but as mementos of my esteem & regard. To Tobias Lear, I give the use of the Farm which he now holds, in virtue of a Lease from me to him and his deceased wife (for and during their natural lives) free from Rent, during his life; at the expiration of which, it is to be disposed as is hereinafter directed. To Sally B. Haynie (a distant relation of mine) I give and bequeath three hundred dollars. To Sarah Green daughter of the deceased Thomas Bishop, & to Ann Walker daughter of Jno. Alton, also deceased, I give, each—one hundred dollars, in consideration of the attachment of their fathers to me; each of whom having lived nearly forty years in my family. To each of my Nephews, William Augustine Washington, George Lewis, George Steptoe Washington, Bushrod Washington and Samuel Washington, I give one of the Swords or Cutteaux of which I may die possessed; and they are to chuse in the order they are named. These Swords are accompanied with an injunction not to unsheath them for the purpose of shedding blood, except it be for self defence, or in defence of their Country and its rights; and in the latter case, to keep them unsheathed, and prefer falling with them in their hands, to the relinquishment thereof.
 And now
 Having gone through these specific devises, with explanations for the more correct understanding of the meaning and design of them; I proceed to the distribution of the more important parts of my Estate, in manner following—
 ⟨Fi⟩rst To my Nephew Bushrod Washington and his heirs (partly in consideration of an intimation to his deceased father while we were Bachelors, & he had kindly undertaken to superintend my Estate during my Military Services in the former War between Great Britain & France, that if I should fall therein, Mount Vernon (then less extensive in domain than at present) should become his property) I give and bequeath all that part thereof which is
 
 comprehended within the following limits—viz.—Beginning at the ford of Dogue run, near my Mill, and extending along the road, and bounded thereby as it now goes, & ever has gone since my recollection of it, to the ford of little hunting Creek at the Gum spring until it comes to a knowl, opposite to an old road which formerly passed through the lower field of Muddy hole Farm; at which, on the north side of the said road are three red, or Spanish Oaks marked as a corner, and a stone placed. thence by a line of trees to be marked, rectangular to the back line, or outer boundary of the tract between Thomson Mason & myself. thence with that line Easterly (now double ditching with a Post & Rail fence thereon) to the run of little hunting Creek. thence with that run which is the boundary between the Lands of the late Humphrey Peake and me, to the tide water of the said Creek; thence by that water to Potomac River. thence with the River to the mouth of Dogue Creek. and thence with the said Dogue Creek to the place of beginning at the aforesaid ford; containing upwards of four thousand Acres, be the same more or less—together with the Mansion house and all other buildings and improvemts thereon.
 Second In consideration of the consanguinity between them and my wife, being as nearly related to her as to myself, as on account of the affection I had for, and the obligation I was under to, their father when living, who from his youth had attached himself to my person, and followed my fortunes through the viscissitudes of the late Revolution—afterwards devoting his time to the Superintendence of my private concerns for many years, whilst my public employments rendered it impracticable for me to do it myself, thereby affording me essential Services, and always performing them in a manner the most felial and respectful—for these reasons I say, I give and bequeath to George Fayette Washington, and Lawrence [Charles] Augustine Washington and their heirs, my Estate East of little hunting Creek, lying on the River Potomac; including the Farm of 360 Acres, Leased to Tobias Lear as noticed before, and containing in the whole, by Deeds, Two thousand and Seventy seven acres—be it more or less. Which said Estate it is my Will & desire should be equitably, & advantegeously divided between them, according to quantity, quality & other circumstances when the youngest shall have arrived at the age of twenty one years, by three judicious and disinterested men; one to be chosen by each of the brothers, and the third by these two. In the meantime,
 
 if the termination of my wife’s interest therein should have ceased, the profits arising therefrom are to be applied for th[e]ir joint uses and benefit.
 Third And whereas it has always been my intention, since my expectation of having Issue has ceased, to consider the Grand children of my wife in the same light as I do my own relations, and to act a friendly part by them; more especially by the two whom we have reared from their earliest infancy—namely—Eleanor Parke Custis, & George Washington Parke Custis. And whereas the former of these hath lately intermarried with Lawrence Lewis, a son of my deceased Sister Betty Lewis, by which union the inducement to provide for them both has been increased; Wherefore, I give & bequeath to the said Lawrence Lewis & Eleanor Parke Lewis, his wife, and their heirs, the residue of my Mount Vernon Estate, not already devised to my Nephew Bushrod Washington; comprehended within the following description—viz.—All the land North of the Road leading from the ford of Dogue run to the Gum spring as described in the devise of the other part of the tract, to Bushrod Washington, until it comes to the Stone & three red or Spanish Oaks on the knowl. thence with the rectangular line to the back line (between Mr Mason & me)—thence with that line westerly, along the new double ditch to Dogue run, by the tumbling Dam of my Mill; thence with the said run to the ford aforementioned; to which I add all the Land I possess West of the said Dogue run, & Dogue Crk—bounded Easterly & Southerly thereby; together with the Mill, Distillery, and all other houses & improvements on the premises, making together about two thousand Acres—be it more or less.
 Fourth Actuated by the principal already mentioned, I give and bequeath to George Washington Parke Custis, the Grandson of my wife, and my Ward, and to his heirs, the tract I hold on four mile run in the vicinity of Alexandria, containing one thousd two hundred acres, more or less, & my entire Square, number twenty one, in the City of Washington.
 Fifth All the rest and residue of my Estate, real & personal—not disposed of in manner aforesaid—In whatsoever consisting—wheresoever lying—and whensoever found—a schedule of which, as far as is recollected, with a reasonable estimate of its value, is hereunto annexed—I desire may be sold by my Executors at such times—in such manner—and on such credits (if an equal, valid,
 
 and satisfactory distribution of the specific property cannot be made without) as, in their judgment shall be most conducive to the interest of the parties concerned; and the monies arising therefrom to be divided into twenty three equal parts, and applied as follow—viz.
 To William Augustine Washington, Elizabeth Spotswood, Jane Thornton, and the heirs of Ann Ashton; son, and daughters of my deceased brother Augustine Washington, I give and bequeath four parts; that is—one part to each of them.
 To Fielding Lewis, George Lewis, Robert Lewis, Howell Lewis & Betty Carter, sons and daughter of my deceased Sister Betty Lewis, I give & bequeath five other parts—one to each of them.
 To George Steptoe Washington, Lawrence Augustine Washington, Harriot Parks, and the heirs of Thornton Washington, sons & daughter of my deceased brother Samuel Washington, I give and bequeath other four parts, one part to each of them.
 To Corbin Washington, and the heirs of Jane Washington, Son & daughter of my deceased brother John Augustine Washington, I give & bequeath two parts; one part to each of them.
 To Samuel Washington, Francis Ball & Mildred Hammond, son & daughters of my Brother Charles Washington, I give & bequeath three parts; one part to each of them. And to George Fayette Washington[,] Charles Augustine Washington & Maria Washington, sons and daughter of my deceased Nephew Geo: Augustine Washington, I give one other part; that is—to each a third of that part.
 To Elizabeth Parke Law, Martha Parke Peter, and Eleanor Parke Lewis, I give and bequeath three other parts, that is a part to each of them.
 And to my Nephews Bushrod Washington & Lawrence Lewis, and to my ward, the grandson of My wife, I give and bequeath one other part; that is, a third thereof to each of them. And if it should so happen, that any of the persons whose names are here ennumerated (unknown to me) should now be deceased—or should die before me, that in either of these cases, the heirs of such deceased person shall, notwithstanding, derive all the benefits of the bequest; in the same manner as if he, or she, was actually living at the time.
 And by way of advice, I recommend it to my Executors not to be precipitate in disposing of the landed property (herein directed
 
 to be sold) if from temporary causes the Sale thereof should be dull; experience having fully evinced, that the price of land (especially above the Falls of the Rivers, & on the Western Waters) have been progressively rising, and cannot be long checked in its increasing value. And I particularly recommend it to such of the Legatees (under this clause of my Will) as can make it convenient, to take each a share of my Stock in the Potomac Company in preference to the amount of what it might sell for; being thoroughly convinced myself, that no uses to which the money can be applied will be so productive as the Tolls arising from this navigation when in full operation (and this from the nature of things it must be ’ere long) and more especially if that of the Shanondoah is added thereto.
 The family Vault at Mount Vernon requiring repairs, and being improperly situated besides, I desire that a new one of Brick, and upon a larger Scale, may be built at the foot of what is commonly called the Vineyard Inclosure, on the ground which is marked out. In which my remains, with those of my deceased relatives (now in the old Vault) and such others of my family as may chuse to be entombed there, may be deposited. And it is my express desire that my Corpse may be Interred in a private manner, without parade, or funeral Oration.
 Lastly I constitute and appoint my dearly beloved wife Martha Washington, My Nephews William Augustine Washington, Bushrod Washington, George Steptoe Washington, Samuel Washington, & Lawrence Lewis, & my ward George Washington Parke Custis (when he shall have arrived at the age of twenty years) Executrix & Executors of this Will & testament, In the construction of which it will readily be perceived that no professional character has been consulted, or has had any Agency in the draught—and that, although it has occupied many of my leisure hours to digest, & to through it into its present form, it may, notwithstanding, appear crude and incorrect. But having endeavoured to be plain, and explicit in all Devises—even at the expence of prolixity, perhaps of tautology, I hope, and trust, that no disputes will arise concerning them; but if, contrary to expectation, the case should be otherwise from the want of legal expression, or the usual technical terms, or because too much or too little has been said on any of the Devises to be consonant with law, My Will and direction expressly is, that all disputes (if unhappily any
 
 should arise) shall be decided by three impartial and intelligent men, known for their probity and good understanding; two to be chosen by the disputants—each having the choice of one—and the third by those two. Which three men thus chosen, shall, unfettered by Law, or legal constructions, declare their sense of the Testators intention; and such decision is, to all intents and purposes to be as binding on the Parties as if it had been given in the Supreme Court of the United States.
 In witness of all, and of each of the things herein contained, I have set my hand and Seal, this ninth day of July, in the year One thousand seven hundred and ninety [nine] and of the Independence of the United States the twenty fourth.
 